Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as supported by the claim amendment and the discussion during the interview conducted on 16 June 2022, the nature of the source of ultraviolet radiation utilized in the instant invention is different from sunlight and/or low powered ultraviolet radiation.  The amendment clarifies that the source of ultraviolet radiation has sufficient energy to directly cause ionization of water molecules, such as by using an excimer laser.  The prior art fails to teach or suggest using an ultraviolet radiation source that was capable of directly ionizing the water molecules.  The sources of ultraviolet radiation of the prior art instead performed photolytic water splitting into hydrogen ions (protons) and hydroxyl ions and/or acted on photocatalysts present within the opposing electrodes.
Additionally, with respect to the enablement rejection under 35 U.S.C. 112(a) made in the prior Office actions, in addition to the claim amendment to recite “directly ionizes”, the Office provides several references showing that ultraviolet radiation lasers were known as being capable of forming plasmas of water molecules, such that the recitation in the specification to the use of excimer laser as an example of an ultraviolet radiation source suitable for directly ionizing the water molecules is sufficient to enable one of ordinary skill in the art to make and use the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794